Citation Nr: 9910831	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-36 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by generalized joint and muscle pains, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by headaches, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for a disability 
manifested by rashes, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for a disability 
manifested by a lung disorder, to include as due to an 
undiagnosed illness.

6.  Entitlement to an increased evaluation for irritable 
bowel syndrome, currently evaluated at 30 percent.

REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, wife, and mother


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky which denied the benefits sought on 
appeal.  The veteran, who had active service from July 1988 
to July 1992, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran is a Persian Gulf veteran.

3. The veteran has been diagnosed as having arthralgias of 
unknown etiology.

4. Headaches, rashes and fatigue were not manifested during 
service and have been attributed to diagnosed disorders.

5. A lung disorder was not manifested during service, and the 
veteran has not been shown to currently have a disability 
manifested by a lung condition, to include as due to an 
undiagnosed illness.

6. The veteran has severe irritable bowel syndrome, and has 
not demonstrated that his is an exceptional case that renders 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1. A disability manifested by generalized joint and muscle 
pain (arthralgia of unknown etiology) may be presumed to have 
been incurred during active service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (1998).

2. A disability manifested by headaches, to include as due to 
an undiagnosed illness, was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.317 (1998).

3. A disability manifested by rashes, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.317 (1998).

4. A disability manifested by fatigue, to include as due to 
an undiagnosed illness, was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.317 (1998).

5. A disability manifested by a lung disorder, to include as 
due to an undiagnosed illness, was not incurred in or 
aggravated by active service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(1998).

6.  The criteria for an evaluation in excess of 30 percent 
for irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.114, Diagnostic Code 7319 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellant's 
claims for service connection are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  That is, the Board finds that the 
appellant has presented claims which are not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to those claims.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.


I.  Service Connection

Service Connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§  1110, 1131.  Additionally, service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Also applicable with regard to the present case is 
38 U.S.C.A. § 1117 which provides for presumptive service 
connection in cases where a veteran offers competent, 
objective medical or lay evidence of a chronic disability 
resulting from an undiagnosed illness which became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or that it became manifest to a degree of 10 percent or 
more between the end of his service in that theater during 
the Persian Gulf war or not later than December 31, 2001.  
See 38 C.F.R. § 3.317(a)(1)(i). 

Under 38 C.F.R. § 3.317(a) the VA shall pay compensation to a 
Persian Gulf War veteran who "exhibits objective indications 
of chronic disability" manifested by certain signs or 
symptoms, which by history, physical examination and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications" include both objective 
evidence perceptible to an examining physician and other, 
nonmedical indicators that are capable of independent 
verification.  After reviewing the evidence of record, the 
Board believes that the critical question to be resolved in 
the veteran's claims for service connection is whether an 
illness can be attributed to any known clinical diagnosis.


A.  Generalized Joint and Muscle Pain

A review of the evidence for consideration discloses that the 
veteran has been diagnosed following service as having 
arthralgias of unknown etiology.  "Arthralgia is defined as 
pain in a joint."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991); Mykles v. Brown, 7 Vet. App. 372, 373 (1995).  A 
December 1993 VA outpatient treatment record contains a 
diagnosis of arthralgias of unknown etiology, as does an 
assessment following a VA examination performed in July 1995.  
Service medical records disclose complaints and treatment for 
various orthopedic complaints, some of which had been service 
connected, but no diagnosis of arthralgia is contained in the 
service medical records.  For example, based on service 
medical records, service connection was established for a 
history of a left ankle injury and sprain, a history of a 
right shoulder separation due to an injury, and for a right 
knee injury with ligament strain.  Also, an April 1998 rating 
decision denied service connection for bilateral fasciitis 
and Morton's neuroma as being not well grounded.

The veteran has testified and lay statements had been 
submitted which are to the effect that joint and muscle pain 
began either during or shortly following the veteran's term 
of duty in the Persian Gulf.  Medical records clearly 
document complaints and diagnosis of arthralgia of more than 
six months' duration.  To the extent that the veteran has 
arthralgias that are not attributed to a specific diagnosis, 
service connection for arthralgias is granted.


B.  Headaches

The veteran essentially contends that he has headaches that 
are due to an undiagnosed illness acquired during the Persian 
Gulf War.  However, VA medical records dated following 
service clearly diagnosed the veteran's headaches as either 
being tension headaches or migraine headaches.  An October 
1994 outpatient treatment record diagnosed the veteran as 
having tension headaches.  A VA examination performed in 
December 1994 indicated that the veteran had tension 
headaches, but did not have migraine headaches, while a VA 
examination performed in July 1995 diagnosed the veteran as 
having migraine headaches.  To the extent that the veteran's 
headaches are attributable to either tension or migraine 
headaches, service connection for headaches is not warranted 
as they have been attributed to a known clinical diagnosis.  
See 38 C.F.R. § 3.317(a)(1)(ii).

In addition, the veteran's service medical records do not 
show that he had any complaints or treatment for a headache 
disorder during his period of military service, and no 
medical records dated following service attribute a diagnosed 
headache disorder to the veteran's period of military 
service.  Accordingly, service connection for a headache 
disorder, including as due to an undiagnosed illness, is not 
warranted.


C.  Rashes

The veteran contends that he developed a rash while serving 
in the Persian Gulf and that this rash has been present, off 
and on, since that time.  While service medical records do 
not show any complaints or treatment for a rash, medical 
records dated following service do show complaints and 
findings pertaining to a rash.  Following a VA examination 
performed in July 1995, the examiner's assessment was of a 
rash which sounded like eczema, but that a diagnosis was not 
possible without seeing the rash and that the rash was 
currently resolved.  Following a VA examination performed in 
August 1995 the diagnosis was eczematous dermatitis of the 
arms, not otherwise specified, and did not appear to be 
active.  The examiner further commented that the rash did not 
seem to be exacerbated or start while in the military.

In view of the fact that service medical records contain no 
evidence of a rash during service, and medical records dated 
following service attribute the rash to a diagnosed disorder, 
service connection for a rash is not warranted.  The Board 
would also note that by the veteran's own statements he has 
indicated that the rash has resolved at times, and he has 
presented no medical evidence which demonstrates that any 
rash shown following service is in any way related to his 
period of military service, including as being due to an 
undiagnosed disorder.


D.  Fatigue

As with the claims for service connection for headaches and a 
rash, the veteran's service medical records contain no 
evidence of fatigue during the veteran's period of military 
service.  He contends that fatigue that he now experiences is 
due to an undiagnosed illness contracted during his service 
in the Persian Gulf.

However, VA medical records appear to attribute the veteran's 
complaints of fatigue to a sleep disorder.  In this regard, 
following a July 1995 VA general medical examination the 
assessment was of poor sleep hygiene.  It was indicated that 
the veteran described frequent awakening, snoring and 
excessive daytime sleepiness influencing his driving 
capabilities.  That examination report also indicated that it 
was possible that the veteran had sleep apnea versus another 
sleep disorder.  In addition following a VA examination 
performed in September 1995 the assessment was of a possible 
sleep-related breathing disorder.  The veteran underwent a 
polysomnography in November 1995 which concluded that the 
veteran did not show sleep apnea which suggested that his 
symptoms might be due to some other cause.  Suggestions 
included weight loss and improved sleep hygiene.

Based on this evidence, the Board concludes that service 
connection for fatigue is not warranted.  Simply put, the 
veteran was not shown to have a disorder manifested by 
fatigue during service, and medical records dated following 
service have not demonstrated that the veteran has a 
disability manifested by fatigue that is related to his 
period of military service, to include as due to an 
undiagnosed illness.  Accordingly, service connection for 
fatigue is not warranted.


E.  Lung Disorder

The veteran's service medical records contain no evidence 
that demonstrates that the veteran developed a lung disorder 
during service.  Service medical records do show that the 
veteran had a positive PPD (purified protein derivative) 
which is indicative of exposure to someone with tuberculosis.  
However, chest X-rays taken during and following service 
failed to demonstrate the presence of any lung disorder, 
including a lung disorder due to an undiagnosed illness.  In 
addition, pulmonary function tests performed in connection 
with the September 1995 VA examination were within normal 
limits.  The Board does acknowledge that the veteran was 
placed on INH therapy following his positive PPD, but such 
therapy appears to have been no more than a precaution in 
view of the lack of any clinical findings reflective of a 
lung disorder.  Accordingly, the Board concludes that service 
connection for a lung disorder to include as due to an 
undiagnosed illness is not warranted.


II.  Evaluation of Irritable Bowel Syndrome

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991 ).  The United States Court of Veterans 
Appeals (Court) has held that an allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has a presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to that claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, records of treatment following service, 
testimony presented at a personal hearing and the findings of 
a VA examination.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of the 
evidence is required.

Historically, a May 1996 rating decision granted service 
connection for irritable bowel syndrome and assigned a 10 
percent evaluation based on service medical records, a VA 
examination performed in July 1995, and a VA medical opinion 
dated in February 1996.  In particular, the February 1996 VA 
examination indicated that while the veteran's diarrhea could 
possibly be secondary to INH therapy, it was more likely an 
early manifestation of irritable bowel syndrome.  Following 
testimony presented at a personal hearing by the veteran, his 
wife, and mother, a January 1998 rating decision increased 
the evaluation for irritable bowel syndrome to 30 percent.

Irritable bowel syndrome is evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 and that Diagnostic Code 
provides for a maximum 30 percent evaluation for a severe 
disability.  Another potentially applicable code is 
Diagnostic Code 7323 for ulcerative colitis.  Under that 
Diagnostic Code a 60 percent evaluation is provided for a 
severe disability with numerous attacks a year and 
malnutrition, the health only fair during remissions.

Evidence for consideration includes the report of a July 1995 
VA general medical examination.  At that time, the veteran 
complained of excessive bowel movements and indicated that he 
had 4 to 5 bowel movements a day that he described as loose, 
but not excessively foul-smelling.  The veteran denied 
intermittent constipation and denied mucus in his stools.  He 
reported that he had actually gained 25 pounds over the past 
three years.  He reported that he had noted blood in his 
stool twice last winter, but none since then.  The veteran 
denied experiencing abdominal pain.  On examination the 
veteran weighed 232 pounds and appeared to be well nourished.  
The abdomen was soft and nontender without hepatosplenomegaly 
or mass.  The pertinent assessment following examination was 
of a history of irritable bowel syndrome, and the examiner 
commented that the veteran had not lost weight in the past 
three years and that this was reassuring that his frequent 
bowel movements did not represent a serious disease.

A VA intestines examination performed in September 1995 
contained similar complaints as reported on the general 
medical examination.  The veteran indicated that on occasion, 
he awoke in the morning with a feeling that he has to have a 
bowel movement accompanied by epigastric and periumbilical 
cramps.  Physical examination disclosed the abdomen was 
somewhat obese, no masses were felt and there was no 
significant tenderness.

Based on this evidence, the Board finds that the veteran does 
not satisfy the criteria for a 60 percent evaluation under 
Diagnostic Code 7323.  Regardless of the number of attacks 
the veteran may report per year, there is no evidence of any 
malnutrition or that the veteran's health was only fair 
during periods of remissions.  Accordingly, the Board 
concludes that a higher evaluation for the veteran's 
irritable bowel syndrome is not shown to be warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered, whether or not they were raised by the veteran, 
as required by the holding in the case of Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
the evidence of record does not present "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing that the veteran's 
irritable bowel syndrome has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  The Board does acknowledge that the 
veteran's disability has interfered with his employment as 
demonstrated from leave records from the United States Postal 
Service submitted by the veteran.  In this regard, the Board 
would observe that at the veteran's personal hearing he 
indicated that he was able to work two jobs, although the 
second job involved only two hours a night.  Transcript at 
15.  In any event, it appears that the veteran has maintained 
full-time employment with the United States Postal Service, 
although with the use of allocated leave.  In the absence of 
factors which indicate that the use of the regular rating 
schedule standards are impractical, the Board finds that the 
criteria for an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for a disability manifested by generalized 
joint and muscle pains (arthralgia of unknown etiology) is 
granted.

Service connection for a disability manifested by headaches, 
to include as due to an undiagnosed illness, is denied.

Service connection for a disability manifested by rashes, to 
include as due to an undiagnosed illness, is denied.

Service connection for a disability manifested by fatigue, to 
include as due to an undiagnosed illness, is denied.

Service connection for a disability manifested by a lung 
disorder, to include as due to an undiagnosed illness, is 
denied.

An evaluation in excess of 30 percent for irritable bowel 
syndrome is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

